 

UNITED STATES DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF WEST VIRGINIA | .,, Fil ED —

CHARLESTON GRAND JURY 2020
JUNE 22, 2020 SESSION

 

UNITED STATES OF AMERICA RORY L- PERRY 1 CLERK

Southern District of West Virginia

 

 

 

 

as CRIMINAL NO. 2,2°- ccocgs
18 U.S.C. § 922(g) (1)
18 U.S.C. § 924(a) (2)

 

DERRICK LEE RACER

INDICTMENT

(Possession of a Firearm by a Felon)
The Grand Jury Charges:

1. On or about March 2, 2020, at or near St. Albans, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant DERRICK LEE RACER did knowingly possess a
firearm, that is, a Smith and Wesson .38 caliber revolver, in and
affecting interstate commerce.

2. At the time defendant DERRICK LEE RACER possessed the
aforesaid firearm, he knew had been convicted of a crime, which
was punishable by imprisonment for a term exceeding one year, as
defined in 18 U.S.C. § 921(a) (20); to wit, convicted on or about
June 17, 2005, in the Circuit Court of Putnam County, West
Virginia, of Attempt to Deliver Marijuana in violation of W. Va.

Code § 61-11-8, in case number 05-F-30.
Case 2:20-cr-00095 Document 1 Filed 06/23/20 Page 2 of 3 PagelD #: 2

In violation of Title 18, United States Code, Sections

922(g) (1) and 924 (a) (2).
Case 2:20-cr-00095 Document 1 Filed 06/23/20 Page 3 of 3 PagelD #: 3

NOTICE OF FORFEITURE

 

Pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and
Rule 32.2(a) of the Federal Rules of Criminal Procedure, upon
conviction of an offense in violation of 18 U.S.C. § 922(g), the
defendant DERRICK LEE RACER shall forfeit to the United States of
America any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g), including, but not limited
to a Smith and Wesson .38 caliber revolver, bearing serial number
7D53647, with ammunition, seized by police on or about March 2,
A020.

MICHAEL B. STUART
United States Attorney

KAAS ot

KRISTIN F. SCOTT
Assistant United States Attorney
